                                                 Representing Management Exclusively in Workplace Law and Related Litigation
                                                 Jackson Lewis P.C.   ALBANY NY            GREENVILLE SC          MONMOUTH COUNTY NJ       RALEIGH NC
                                                                      ALBUQUERQUE NM       HARTFORD CT            MORRISTOWN NJ            RAPID CITY SD
                                                44 South Broadway
                                                                      ATLANTA GA           HONOLULU HI*           NEW ORLEANS LA           RICHMOND VA
                                                         14th Floor   AUSTIN TX            HOUSTON TX             NEW YORK NY              SACRAMENTO CA
                                             White Plains NY 10601    BALTIMORE MD         INDIANAPOLIS IN        NORFOLK VA               SALT LAKE CITY UT
                                                  Tel 914 872-8060    BIRMINGHAM AL        JACKSONVILLE FL        OMAHA NE                 SAN DIEGO CA
                                                                      BOSTON MA            KANSAS CITY REGION     ORANGE COUNTY CA         SAN FRANCISCO CA
                                                 Fax 914 946-1216
                                                                      CHICAGO IL           LAS VEGAS NV           ORLANDO FL               SAN JUAN PR
                                             www.jacksonlewis.com     CINCINNATI OH        LONG ISLAND NY         PHILADELPHIA PA          SEATTLE WA
                                                                      CLEVELAND OH         LOS ANGELES CA         PHOENIX AZ               ST. LOUIS MO
                                                                      DALLAS TX            MADISON, WI            PITTSBURGH PA            STAMFORD CT
                                                                      DAYTON OH            MEMPHIS TN             PORTLAND OR              TAMPA FL
                                                                      DENVER CO            MIAMI FL               PORTSMOUTH NH            WASHINGTON DC REGION
                                                                      DETROIT MI           MILWAUKEE WI           PROVIDENCE RI            WHITE PLAINS NY
                                                                      GRAND RAPIDS MI      MINNEAPOLIS MN

                                                                      *through an affiliation with Jackson Lewis P.C., a Law Corporation




      MY DIRECT DIAL IS: 914-872-6920
      E-MAIL ADDRESS: JOSEPH.DIPALMA@JACKSONLEWIS.COM


                                                                      January 17, 2020

      VIA ECF and First Class Mail
      The Honorable J. Paul A. Engelmayer
      United States District Judge
      United States District Court, Southern District of New York
      40 Foley Square
      New York, New York 10007
                                                   Re:     Murphy v. Ledgeview Village RV Park,
                                                           Inc.
                                                           Case No. 19-cv-07739 (PAE-SN)
      Dear Judge Engelmayer:


                      This firm represents Defendant in the above-referenced matter. We write to request
      that the Court keep this case open for an additional 30 days, to enable the parties to file a proposed
      consent decree for your Honor’s approval.


                      Thank you for your consideration of this request.


                                                                      Respectfully submitted,

                                                                      JACKSON LEWIS P.C.



 The motion for extension of time is                                  By: /s/ Joseph J. DiPalma
 granted nunc pro tunc to February 16,                                       Joseph J. DiPalma
 2020. SO ORDERED.

  PaJA.�
__________________________________
      PAUL A. ENGELMAYER           1/21/2020
      United States District Judge
